

116 HRES 422 IH: Expressing support for the designation of the first Tuesday in June as “National Cancer Survivor Beauty and Support Day”.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 422IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Schneider (for himself, Mr. Huizenga, Ms. Jackson Lee, Ms. Schakowsky, and Ms. Kelly of Illinois) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of the first Tuesday in June as National Cancer Survivor Beauty and Support Day. 
Whereas it is estimated that 1,762,450 new cases of cancer will be diagnosed in the United States in 2019; Whereas the lifetime probability of a male or female developing cancer is 1 in 3; 
Whereas a cancer survivor is defined as anyone who has been diagnosed with cancer, from the time of diagnosis through the balance of his or her life; Whereas the National Cancer Institute reports that there are 16,900,000 cancer survivors in the United States; 
Whereas cancer treatments can have severe, prolonged, or permanent side effects, both physical and psychological; Whereas men, women, and children all have been diagnosed with and battled cancer; 
Whereas it is important to recognize the value of support for all men, women, and children who are cancer survivors and the positive impact support has for both patients and families; Whereas Cancer Survivor Beauty and Support Day is a purely volunteer event where thousands of volunteers from the spa, beauty, and related industries freely give their support and services to all cancer survivors; 
Whereas Cancer Survivor Beauty and Support Day has expanded to thousands of salons in all 50 States since its inception in 2003; Whereas Cancer Survivor Beauty and Support Day is recognized by both State and local governments; 
Whereas Cancer Survivor Beauty and Support Day is the only event of its kind, with no solicitation of funds either before, during, or after the event; and Whereas the first Tuesday in June would be an appropriate date to designate as National Cancer Survivor Beauty and Support Day: Now, therefore, be it 
That the House of Representatives supports the designation of National Cancer Survivor Beauty and Support Day. 